Citation Nr: 9908906	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	The American Legion.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to December 
1973 and from October 1975 to March 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 decision of the Committee on Waivers 
and Compromises (Committee) of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted a partial waiver of loan guaranty 
indebtedness in the amount of $8,372.17, plus interest, and 
denied a waiver of recover of $3,190.50.

The Board notes that the veteran has submitted a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, which lists his representative as 
"The American Legion, c/o State of Alabama, Department of 
Veterans Affairs" in Box 3.  Pursuant to 38 U.S.C.A. 
§ 7105(b)(2) (West 1991) and 38 C.F.R. § 14.631(c)(1) (1998), 
not more than one recognized organization, attorney, or agent 
will be recognized at any one time in the prosecution of a 
claim.  The veteran has designated both the American Legion 
and the Alabama State Department of Veterans Affairs.  
Typically, this conflict of representation would require a 
remand to resolve.  However, as the Board is granting the 
veteran's claim in this instance, the Board finds that there 
is no prejudice to the veteran caused by his unclarified 
representation status.  The Board has therefore issued this 
decision which represents a substantial grant of the benefits 
sought on appeal without first clarifying the veteran's 
representation.  However, the Board recommends that the 
veteran clarify his representation in the future.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran purchased a home in March 1986, using a 
mortgage loan guaranteed by VA.

3.  After the default, there was a loss of the property which 
served as security for the VA guaranteed loan.

4.  VA paid a claim to the mortgage holder pursuant to its 
home loan guaranty and the resulting loss to the government 
in the amount of $11,562.67 was charged as a debt to the 
veteran.

5.  A May 1994 Committee decision granted a partial waiver of 
recovery in the amount of $8,273.17.

5.  It is contrary to equity and good conscience to deny the 
veteran's claim of entitlement to waiver of recovery of the 
outstanding balance of the loan guaranty indebtedness and to 
require payment of the remaining unwaived balance of the loan 
guaranty indebtedness, with accrued interest.


CONCLUSIONS OF LAW

It is contrary to equity and good conscience to deny the 
veteran's claim of entitlement to waiver of recovery of the 
outstanding balance of the loan guaranty indebtedness, with 
accrued interest.  38 U.S.C.A. § 5107, 5302 (West 1991); 
38 C.F.R. § 1.962, 1.964, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends, in essence, that his loan guaranty 
indebtedness is not the result of misrepresentation or bad 
faith.  He further contends that a waiver of recovery of the 
full amount of loan guaranty indebtedness should be granted 
in equity and good conscience.  After a review of the record, 
the Board finds that the veteran's indebtedness is not the 
result of misrepresentation or bad faith.  In addition, the 
Board finds that it is contrary to equity and good conscience 
to deny a waiver of recovery of the full, original amount of 
the loan guaranty indebtedness.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1998), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver."  Similarly, 38 C.F.R. § 1.965(b) (1998), precludes 
waiver upon a finding of (1) fraud or misrepresentation of a 
material fact, (2) bad faith, or (3) lack of good faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking 
unfair advantage of the...Government."  The Board also notes 
that any misrepresentation of material fact must be "more 
than non-willful or mere inadvertence."  38 C.F.R. 
§ 1.962(b) (1998).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (1998).  In 
applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to VA.  38 C.F.R. § 1.965(a) (1998).

The applicable regulations also provide that any loan 
guaranty indebtedness of a veteran shall be waived only when 
the following factors are determined to exist:  (1) following 
default there was a loss of the property which constituted 
security for the loan guaranteed, insured or made under 
Chapter 37 of Title 38 of the United States Code; (2) there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would be against equity and good conscience.  38 C.F.R. 
§ 1.964 (1998); 38 U.S.C.A. § 5302(b) (West 1991).

The evidence in this case shows that the veteran purchased a 
home in March 1986, with a loan which was guaranteed by VA.  
The evidence shows that the veteran conveyed his interest to 
the house to his spouse by means of a December 16, 1988, 
quitclaim deed.  The veteran changed his residence and his 
correspondence address in March 1989, but requested that his 
compensation still be delivered to the address of the subject 
property for the benefit of his spouse and child.  The 
mortgage payments subsequently became delinquent, and the 
property was foreclosed.  The property was sold in May 1990.  
The lender filed a claim for VA to fulfill its loan guaranty 
and VA paid $11,562.67 on the loan guaranty to the lender.

The Board notes that it appears from the file that all 
relevant notifications of delinquency, debt, and foreclosure 
were sent to the subject property rather than to the 
veteran's correspondence address of record.  The Board 
further notes that in March 1989, the veteran notified VA 
that all correspondence should be sent to a different address 
in Alabama, although compensation checks were still sent to 
the address of the subject property in Mississippi.  The 
veteran testified at his November 1998 personal hearing 
before the undersigned that subsequent to December 1988, he 
was not in contact with his spouse who was residing at the 
subject property, and was not aware of the delinquency, 
foreclosure, or debt.

It appears that the veteran became aware of his loan guaranty 
indebtedness some time in early 1994.  He requested a waiver 
of recovery of the full amount.  A May 1994 Committee 
decision granted a partial waiver of recovery in the amount 
of $8,372.17, which represented the unrecovered portion of 
the debt, but denied waiver of recovery of $3,190.50, that 
portion of the debt which had already been recovered.  The 
veteran has perfected an appeal of that denial.

The debt was created when the veteran became delinquent in 
his mortgage payments, and the lender foreclosed the subject 
property and filed a claim on VA's loan guaranty.  The 
evidence in the veteran's claims file does not show that his 
conduct was fraudulent, in bad faith, or lacked good faith.  
While the veteran does bear a degree of fault in the creation 
of the debt, for failing to secure a waiver of liability at 
the time of the December 1988 quitclaim deed,  the Board 
finds that the veteran's conduct was clearly above that 
contemplated by fraud, misrepresentation, bad faith, or lack 
of good faith, and his request for waiver will be evaluated 
pursuant to the principles of equity and good conscience.

The Board finds that the veteran bears a low degree of 
responsibility for the creation of the debt.  He did fail to 
secure a waiver of liability at the time of the December 1988 
quitclaim deed.  However, the Board notes that the veteran 
continually kept VA informed of his address for 
correspondence in Alabama.  VA failed to inform him at that 
address of developments concerning the mortgage delinquency, 
foreclosure, and debt which led to this claim.  While it is 
uncertain whether the veteran may have been able to take 
action to alleviate any possible debt, the Board notes that 
the failure on the part of VA to properly notify him shifts 
the balance of the fault toward VA.

The Board finds that collection of the debt would not deprive 
the debtor of basic necessities.  The outstanding loan 
guaranty indebtedness has already been withheld from payments 
due the veteran.  Therefore, there is no question of 
deprivation of current necessities.  The Board does not that 
the veteran's most recent financial status report reflects 
monthly expenses in excess of monthly income by $71.40 in 
April 1994.

The Board finds that recovery of the debt would not nullify 
the objective for which the benefits were intended.  VA 
provided the loan guaranty to assist the veteran in acquiring 
the subject property.  The veteran failed to make payments as 
they became due, and no longer is in possession of the 
subject property.  Regardless of whether the debt is 
collected, the veteran will not be in possession of the 
subject property.  Therefore, to collect the debt would not 
nullify the objective of the payment of the benefits.  
However, in this claim, where the veteran's benefits have 
been withheld, the Board must also evaluate whether the 
objective of the withheld benefits may be nullified.  While 
those benefits have already been collected, the Board notes 
that the purpose of those other benefits, while not 
nullified, is at least partially defeated by the collection.

The Board finds that failure to make restitution could result 
in unfair gain to the debtor.  The veteran received a 
valuable benefit from VA in the guaranty of his mortgage 
loan, and that guaranty resulted in a loss to the government.  
VA has already waived recovery of $8,372.17 of the veteran's 
indebtedness.  The Board notes that the veteran did receive 
the value of a VA guaranty upon the purchase of his home.  
However, a waiver of recovery of the outstanding $3,190.50 
would only return to the veteran other benefits due to him 
from VA which had been withheld in order to satisfy the debt.  
The Board also notes that the evidence does show that the 
veteran changed position to his detriment due to his reliance 
upon the receipt of VA benefits and that upon cessation of 
his benefits in order to satisfy his indebtedness, his 
position had been changed in reliance upon receipt of those 
benefits.

The Board has carefully considered the veteran's claim, and 
has weighed all evidence such that where there is a balance 
of positive and negative evidence, the benefit of the doubt 
is given to the veteran.  The Board finds that it is contrary 
to equity and good conscience to deny the veteran's claim of 
entitlement to waiver of recovery the outstanding balance of 
loan guaranty of the indebtedness, with accrued interest.  In 
making this decision, the Board specifically relied upon the 
high level of fault of VA in failing to properly inform the 
veteran of the process of the foreclosure and the debt, as 
opposed to the veteran's relatively low level of fault, and 
the fact that the debt was satisfied through the withholding 
of benefits due the veteran from VA for other purposes, which 
are being defeated.

Accordingly, resolving all benefit of the doubt in favor of 
the veteran, the Board finds that it would not be contrary to 
equity and good conscience to grant waiver of recovery of the 
full amount of loan guaranty indebtedness.


ORDER

Entitlement to waiver of recovery of loan guaranty 
indebtedness is granted.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 
- 8 -


